PER CURIAM.
This is a lawyer disciplinary proceeding in which the respondent submitted a conditional guilty plea for a consent judgment providing for a public reprimand. The case is before the Court for review pursuant to rule 3-7.7 of the Rules Regulating The Florida Bar. The Court’s jurisdiction is based on article V, section 15, Florida Constitution.
In his conditional guilty plea, the respondent admitted certain conduct as follows:
5. The respondent admits he has violated Rule of Discipline 3-4.3 for engaging in conduct that is contrary to honesty and justice by threatening citizens with multiple lawsuits, verbally attacking them personally, narrowing their standing in the community, and impugning their motivation and standing in the community without just cause; Rule of Pro*617fessional Conduct 4-8.4(d) for engaging in conduct that is prejudicial to the administration of justice by threatening to retaliate against citizens who file complaints with The Florida Bar and by making threats without any independent knowledge or investigation of the true facts; and the Oath of Admission for failing to abstain from all offensive personality by indulging in vituperative correspondence on behalf of a client, and, while doing so, by advancing allegations prejudicial to the honor or reputation of a party.
[[Image here]]
7. The respondent admits he has violated Rules of Professional Conduct 4-1.-5(G) for entering into an agreement for payment of a referral fee that is excessive given the proportion of services performed by the referring attorney and for which the referring attorney cannot assume joint legal responsibility for the representation; and 4-5.4 for entering into an agreement providing for the payment for legal fees to a nonlawyer.
The consent judgment for discipline was approved by the Board of Governors through a designated reviewer and was accepted by the referee, who thereupon filed a report recommending imposition of a public reprimand. We approve the recommended discipline and hereby reprimand attorney Jack Perlmutter for professional misconduct. Judgment for costs is hereby entered against respondent in the amount of $809.20, for which sum let execution issue.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.